The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This application has been carefully examined and is rejected for the reasons set forth below:

Claim Rejections - 35 USC § 112(b)
The claim is rejected under 35 U.S.C. 112, paragraph (b) for having an unclear scope, as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  
The claim is indefinite and nonenabling for the following reasons:

The exact scope of the claim presented cannot be clearly determined.  The broken line statement is unclear and lacks specificity as to the purpose of  all of the broken lines that are disclosed.  ---
- Specifically, the applicant states that “broken lines illustrating spectacles are for the environmental structure only and form no part of the claimed design…” this is improper as the broken lines make up the spectacles, which are the article of manufacture.  Those same broken lines cannot also represent environmental structure as environmental generally implies subject matter that ‘interacts’ with the article.  From what is being shown it appears that the broken lines disclose portions of the Spectacles that form no part of the design. 
- The applicant has also indicated that parts in solid line are different in optical characteristics from other parts of the transparent lenses (in broken lines).  This is improper as the appearance of non-claimed portions of the article are being referenced and used to compare the appearance of the claim.
-Lastly the applicant references curves ‘inside of the parts drawn by the solid lines’ and that they  ‘represent lines that are visible when the left lens is viewed close up’.  Upon examination of the reproductions, the examiner find these curves to be disclosed in broken lines which the applicant fails to identify as forming a part of the claim or not.  

The lack of a clear broken line statement leaves the scope unclear.  It is uncertain what the applicant intended all the various broken lines to represent.  The broken lines could be interpreted in multiple ways: unclaimed portions of the article or claimed subject matter that has a broken line appearance.  To clearly and properly disclose the claim, the applicant should identify the purpose of the broken lines in the reproductions.
	
Since the reproductions constitute the entire visual disclosure of the claim, it is imperative that the reproductions be clear and complete.  Equally important, is the clarity and explicitness of the accompanying specification.  It is of the utmost importance that nothing regarding the design sought to be patented is left to conjecture. 
Accordingly, the scope of protection sought by the claim cannot be determined and the overall appearance of the Spectacles cannot be understood. Therefore, the claim fails to particularly point out and distinctly claim the subject matter applicant regards as the invention. Such ambiguities in the disclosure fail to enable a designer of ordinary skill in the art to reproduce the shape and appearance of the claimed design without resorting to conjecture.  
Any amendment to the claim must meet the written disclosure requirement of 35 U.S.C. § 112(a). That is, it must be apparent that applicant was in possession of the amended design at the time of filing. This pertains to the addition or removal of parts of the design, as well as the conversion of solid lines to broken lines and vice versa. See 35 USC § 132 and 37 CFR 1.121(f) for new matter.

Conclusion
The Claim stands rejected under 35 USC 112 (b) for the reasons set forth above.
The references cited but not applied are considered cumulative art related to the subject matter of the claimed design.
 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJEEV PAUL whose telephone number is (571)270-0224.  The examiner can normally be reached on MONDAY-FRIDAY 8:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, supervisor Eric Goodman can be reached on 571-272-4734.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
The Inventors Assistance Center (IAC) provides patent information and services to the public. The IAC is staffed by former Supervisory Patent Examiners and experienced Primary Examiners who answer general questions concerning patent examining policy and procedure. Applicants should contact the IAC concerning payment of FEES, schedule of PRINTING of Patents, RECEIPTS, and any other administrative issues. IAC is available M-F 9:00 AM — 3:00 PM (ET) at 800-PTO-9199 (800-786-9199) or 703-308-HELP (703-308-4357) and for TTY 703-305-7785 for customer assistance.

/SANJEEV PAUL/Primary Examiner, Art Unit 2919